Name: Commission Regulation (EEC) No 1725/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  trade;  regions of EU Member States;  animal product;  means of agricultural production
 Date Published: nan

 Avis juridique important|31992R1725Commission Regulation (EEC) No 1725/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector Official Journal L 179 , 01/07/1992 P. 0095 - 0098COMMISSION REGULATION (EEC) No 1725/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 (1), of 1992, introducing specific measures for the Azores and Madeira concerning certain agricultural products; and in particular Article 10 hereof, Whereas in application of Articles 2, 3 and 4 of Council Regulation (EEC) No 1600/92, it is necessary to determine for the pigmeat sector and for the 1992/93 marketing year, on the one hand, the quantities of meat and processed products of the forecast supply balance for Madeira which benefit from an exemption for the levy on direct imports from third countries or from an aid for deliveries originating from the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which benefit from an aid with a view to developing the potential for production in the Azores and Madeira; Whereas it is appropriate to fix the amount of the aids referred to above for the supply to the archipelagos, on the one hand, in meat and, on the other hand, of breeding animals originating in the rest of the Community; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelagos and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed implementing rules for the supply regime for the Azores and Madeira for certain agricultural products were laid down by Commission Regulation (EEC) No 1696/92 (2); whereas it is appropriate to lay down complementary implementing rules adjusted in the light of current commercial practices in the pigmeat sector in particular regarding the duration of the validity of import certificates and the aid, the amount of the securities ensuring compliance with their obligations by operators; Whereas with view to efficiently managing the supply regime, it is necessary to provide for a time limit for the making of requests for certificates and a period of reflection for the delivery of the latter; Whereas in application of Council Regulation (EEC) No 1600/92, the supply regime is applicable from 1 July 1992; whereas it is necessary to provide for application of the detailed implementing rules from the same date; Whereas the measures provided for in the present regulation are in conformity with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 2 of Regulation (EEC) No 1600/92, the quantities of the forecast supply balance for Madeira with products from the pigmeat sector which benefit from the exoneration from the import levy on products coming from third countries or which benefit from Community aid are fixed in Annex I. Article 2 1. The aid provided for in Article 3 (2) of Regulation (EEC) No 1600/92 for products included in the forecast supply balance and which come from the Community market is fixed in Annex II. 2. Products benefitting from the aid are specified in accordance with the provisions of Commission Regulation (EEC) No 3846/87 (1) and in particular Annex VII. Article 3 The aid provided for in Article 4 (1) of Regulation (EEC) No 1600/92 for the supply to the Azores and Madeira of pure-bred breeding pigs originating from the Community as well as the number of animals which benefit from it are fixed in Annex III. Article 4 Portugal shall designate the competent authority for: (a) the delivery of import certificates; (b) the delivery of the aid certificate provided for in Article 4 (1) of Regulation (EEC) No 1696/92; (c) the payment of the aid to the operators concerned. Article 5 The provisions of Regulation (EEC) No 1696/92 shall apply. Article 6 1. Requests for certificates shall be presented to the competent authority during the first five working days of every month. A request for a certificate shall only be valid if: (a) it does not exceed the maximum quantity available for each group of products published by Portugal; (b) before the expiry of the period provided for the presentation of requests for certificates, the proof has been provided that the interested party has lodged a security of ECU 30 per 100 kg. 2. Certificates shall be delivered on the 10th working day of every month. Article 7 1. The duration of validity of import certificates shall expire on the last day of the month following that of their delivery. 2. The duration of validity of the aid certificates shall expire on the last day of the second month following that of their delivery. Article 8 The payment of aid provided for in Article 2 and 3 shall be made for quantities actually supplied. Article 9 The amount of aid referred to in Articles 2 and 3 shall be altered when the market situation makes this necessary. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) See page 6 of this Official Journal. (3) OJ No L 366, 24. 12. 1987, p. 1. ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period from 1 July 1992 to 30 June 1993 CN code Description of goods Quantity (tonnes) ex 0203 Meat of domestic swine, fresh, chilled, or frozen 1 200 ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/100 kg net weight) 0203 11 10 000 25 0203 12 11 100 25 0203 12 19 100 25 0203 19 11 100 25 0203 19 13 100 25 0203 19 15 100 17 0203 19 55 120 25 0203 19 55 190 25 0203 19 55 311 17 0203 19 55 391 17 0203 21 10 000 25 0203 22 11 100 25 0203 22 19 100 25 0203 29 11 100 25 0203 29 13 100 25 0203 29 15 100 17 0203 29 55 120 25 0203 29 55 190 25 0203 29 55 311 17 0203 29 55 391 17 NB: The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87 of the Commission as amended. ANNEX III PART 1 Supply in the Azores of pure-bred breeding pigs originating in the Community for the period from 1 July 1992 to 30 June 1993 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (1): - male animals 100 400 - female animals 400 350 PART 2 Supply in Madeira of pure-bred breeding pigs originating in the Community for the period from 1 July 1992 to 30 June 1993 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (1): - male animals 100 400 - female animals 500 350 (1) Inclusion in this sub-position is subject ot the conditions provided for by the Community provisions which regulate the matter.